DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2022 was filed after the mailing date of the non-final Office action on 06/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	Applicant’s amendments to the Specification and Abstract, filed 09/13/2022, have overcome the respective objections.
	Applicant’s response, filed 09/13/2022, amended claims 21-24 and 27-34.  Claims 25 and 35-40 were cancelled.  New claims 41-47 were added.  Therefore, claims 21-24, 26-34, and 41-47 are pending.

Election by Original Presentation
Newly submitted claims 41-47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
(1) Application No. 15/976,770’s Non-Final Office action, mailed 03/19/2020, required restriction between Inventions I, II, and III.
(2) During a telephone conversation on 02/28/2020, Applicant’s representative made a provisional election without traverse to prosecute Invention I (claims 1-7 & 21-27).
(3) Applicant’s response, filed 07/10/2020 to the Non-Final Office action, stated “Applicant confirms election of claims 1-7 and 21-27 for prosecution.  The remainder of the claims 8-20 are withdrawn.”
(4) On 12/14/2020, Divisional Application No. 17/121,430 (“the ‘430 Divisional”), with claims corresponding to Invention II, was filed.
(5) On 12/14/2020, Divisional Application No. 17/121,432 (“the ‘432 Divisional”), with claims corresponding to Invention III, was filed.
(6) Application No. 15/976,770’s Notice of Allowance, mailed 12/17/2020, stated “This application is in condition for allowance except for the presence of claims 8-20 directed to inventions non-elected without traverse [i.e., Inventions II & III].  Accordingly, claims 8-20 have been cancelled.”
(7) On 04/20/2021, Application No. 15/976,770 issued as U.S. Patent No. 10,984,041.
(8) On 06/15/2022, a Non-Final Office action was mailed in Divisional Application No. 17/121,432 based on preliminarily amended claims numbered as 21-40 and directed to Invention III.
(9) On 06/24/2022, a Non-Final Office action was mailed in Divisional Application No. 17/121,430 based on preliminarily amended claims numbered as 21-40 and directed to Invention II.
(10) On 09/13/2022, Applicant filed a response in Divisional Application No. 17/121,432 which presented new claims 41-47.  Claims 41-47 recite limitations which correspond to Invention II, recited in the ‘430 Divisional’s claims 21 and 25.

Since applicant has received an action on the merits in the ‘432 Divisional for the originally presented invention (Invention III), this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claims 41-47 are withdrawn from consideration as being directed to a non-elected invention (Invention II).  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 21-24, 26-34, and 41-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the § 102(a)(1) rejection has been withdrawn in light of the claim amendments and new rejections under § 103 are presented below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 26-31, 33 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over
(i) Ang (US 2018/0210883 A1, cited in the IDS filed 12/14/2020, hereinafter “Ang”) in view of 
(ii) Bowerman (USPN 8,250,192 B2, cited in the IDS filed 09/13/2022, hereinafter “Bowerman”), and further in view of 
(iii) Jolley et al. (US 2017/0242899 A1, cited in the Form 892 mailed 06/15/2022, hereinafter “Jolley”).

	Regarding claim 21, Ang teaches 
A computer-implemented method comprising [Ang, ¶ 0035, I/O devices in operation correspond to graphical user interface]: 
receiving, via a graphical user interface, a first query written in a natural language [Ang, ¶¶ 0020 & 0022, receive natural language speech query; ¶ 0041, speech-to-text conversion]; 
converting the first query into a domain-specific language query, wherein a domain-specific language of the domain-specific language query is used to query a database of an information management system [Ang, ¶¶ 0022 & 0031, convert to SQL]; 
determining whether the domain-specific language query includes an expected one or more parameters [Ang, ¶ 0053, timespan determined from user query. Note: the recited “expected” is being interpreted differently than the “can be completed” language of claim 24 and does not require the parameters to complete the query]; 
in response to a determination that the domain-specific language query includes the expected one or more parameters [Ang, ¶ 0022]: 
executing the domain-specific language query to obtain one or more results from the information management system [Ang, ¶ 0022, run queries], and 
causing the one or more results to be displayed in a response written in the natural language via the graphical user interface [Ang, ¶ 0022, present results].

	Ang does not explicitly teach wherein the information management system is configured to perform storage operations, and wherein the domain-specific language comprises a vocabulary that is based, at least in part, on technical documentation associated with the information management system.

	However, Bowerman teaches
wherein the information management system is configured to perform storage operations [Bowerman, column 2, lines 47-55, software infrastructure that contains databases and facilitates access and management of the databases (e.g., including creating and deleting databases and manipulating data in databases)], and 
wherein the domain-specific language comprises a vocabulary that is based, at least in part, on technical documentation associated with the information management system [Bowerman, column 2, lines 56-61, the server includes a chatbot that enables a database administrator or other user to administer the data servers and the chatbot maintains validation data; and column 3, lines 4-21, validation data includes information about which particular commands that each user may issue to specific data servers].

	Ang and Bowerman are analogous art because they are in the same field of endeavor, information retrieval by natural language processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Ang with the natural language chatbot interface for data server management taught by Bowerman to obtain the predictable result of a user-friendly tool for storage management operations.

	The combination of Ang and Bowerman does not explicitly teach in response to a determination that the domain-specific language query does not include the expected one or more parameters, causing a request for the expected one or more parameters to be displayed, in the natural language, via the graphical user interface

	However, Jolley teaches
in response to a determination that the domain-specific language query does not include the expected one or more parameters, causing a request for the expected one or more parameters to be displayed, in the natural language, via the graphical user interface [Jolley, ¶¶ 0199 & 0200, a user may be prompted to respond to a question specifically tailored to resolve a user intent ambiguity.  In cases where an ambiguity cannot be resolved without further input, the system may be configured to ask for assistance from the user by asking “Are you looking for an X or a Y?”].

	Ang, Bowerman, and Jolley are analogous art because they are in the same field of endeavor, information retrieval by natural language processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ang and Bowerman with the intelligent agent guided query refinement techniques taught by Jolley to obtain the predictable result of a user-friendly tool for natural language information retrieval.

Regarding claim 22, the combination of Ang, Bowerman, and Jolley teaches the method of claim 21, wherein the graphical user interface interfaces with the information management system [Jolley, ¶ 0035, intelligent agent].

Regarding claim 23, the combination of Ang, Bowerman, and Jolley teaches the method of claim 21, further comprising: 
translating the domain-specific language query into a database software query that is suitable to the database of the information management system [Ang, ¶ 0031, one or more queries in a compatible programming language]; and, 
wherein executing the domain-specific language query comprises executing the database software query to obtain the one or more results [Ang, ¶ 0031, one or more queries in a compatible programming language].

	Regarding claim 24, the combination of Ang, Bowerman, and Jolley teaches the method of claim 21, further comprising: 
determining whether the first query can be completed [Jolley, ¶¶ 0199 & 0200, a user may be prompted to respond to a question specifically tailored to resolve a user intent ambiguity.  In cases where an ambiguity cannot be resolved without further input, the system may be configured to ask for assistance from the user by asking “Are you looking for an X or a Y?”]; and 
in response to a determination that the first query cannot be completed: determining an alternative second query that is based on the first query; and causing the alternative second query to be displayed, in the natural language, via the graphical user interface [Jolley, ¶¶ 0199 & 0200].

Regarding claim 26, the combination of Ang, Bowerman, and Jolley teaches the method of claim 21, wherein executing the domain-specific language query to obtain the one or more results comprises evaluating at least one rule based on a parameter value from the domain-specific language query to obtain the one or more results [Ang, ¶ 0048, supervised learning model can identify metrics after the training process].

Regarding claim 27, the combination of Ang, Bowerman, and Jolley teaches the method of claim 26, wherein the at least one rule is modified based on historical data previously received [Ang, ¶ 0048, supervised learning model can identify metrics after the training process].

	Claims 28-31, 33 & 34 recite limitations which correspond to claims 21-24, 26 & 27, respectively, and are rejected for the same reasons discussed above.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over
(i) Ang, in view of 
(ii) Bowerman, in view of 
(iii) Jolley, and further in view of 
(iv) “Amazon Adds ‘Mayday’ Button Tech Support to New Kindle Fire HDX Tablets” (published in 2013, cited in the Form 892 mailed 06/15/2022, hereinafter “Tam”).

Regarding claim 32, the combination of Ang, Bowerman, and Jolley teaches the information management system of claim 28, wherein the information management system is further configured to: determine whether the first query can be completed [Jolley, ¶¶ 0199 & 0200, a user may be prompted to respond to a question specifically tailored to resolve a user intent ambiguity.  In cases where an ambiguity cannot be resolved without further input, the system may be configured to ask for assistance from the user by asking “Are you looking for an X or a Y?”].

The combination of Ang, Bowerman, and Jolley does not explicitly teach in response to a determination that the first query cannot be completed, provide an inquiry to connect a user with a help desk technician to address the first query; and based on an affirmative response from the user, receive in the natural language, connect the user to the help desk technician.

	However, Tam teaches 
in response to a determination that the first query cannot be completed, provide an inquiry to connect a user with a help desk technician to address the first query; and 
based on an affirmative response from the user, receive in the natural language, connect the user to the help desk technician [Tam, pages 1-2, user presses software button to get connected to help desk technician].

	Ang, Bowerman, Jolley, and Tam are analogous art because they are directed to solving the same technical problem, providing lay users with an easier-to-understand interface to solve tasks, whether by natural language processing or summoning a technical assistant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ang, Bowerman, and Jolley with the live technical assistance techniques taught by Tam to provide access to real-time subject matter expert to assist with a user’s problem when requested.
Although Tam explicitly teaches a user pressing a software button on a graphical user interface, it would have been obvious to one of ordinary skill to substitute a button press by the user with a prompt (and receive user acceptance) by the system to obtain expert assistance – particularly in the context of a chatbot assistant already contemplated by the combination of Ang, Bowerman, and Jolley.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/26/2022